Citation Nr: 0916467	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-29 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for lung disorders, 
including asbestosis and lung cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The veteran had active military service from June 1962 to 
August 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Board notes that the Veteran's appeal originally included 
a claim for an initial compensable disability rating for 
service-connected tinnitus.  Thereafter, the maximum rating 
of 10 percent was awarded by the RO in a July 2008 rating 
decision.  In addition, in his September 2005 substantive 
appeal, the Veteran requested only a compensable rating, 
which inferred his satisfaction in the event a 10 percent 
rating was assigned.  Therefore, the Board finds that this 
issue is no longer a subject for appellate consideration.  

Finally, the Board notes that while the RO did not issue a 
supplemental statement of the case following its receipt of 
the July 2008 VA examination report with respect to the claim 
for service connection for lung disorders, including 
asbestosis and lung cancer, as a result of the Board's 
decision to grant service connection for lung cancer and 
asbestosis, remand for the issuance of a supplemental 
statement of the case is not required.  


FINDINGS OF FACT

1.  The Veteran's eye conditions, diagnosed as presbyopia, 
anisometropia and bilateral compound hypermetropic 
astigmatism, are refractive errors of the eyes.

2.  The Veteran was exposed to asbestos during military 
service.

3.  The Veteran is diagnosed to have bilateral interstitial 
fibrosis consistent with asbestosis (asbestosis) and squamous 
cell carcinoma of the left upper lobe (lung cancer).

4.  The Veteran's asbestosis and lung cancer are related to 
exposure to asbestos during military service.


CONCLUSIONS OF LAW

1.  Service connection for an eye disorder is not legally 
warranted.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304 (2008).

2.  Service connection for asbestosis is warranted.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 
(2008).

3.  Service connection for lung cancer is warranted.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Laws and Regulations Pertaining to Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

II.  Eye Disorder

In the present case, although notice was sent to the veteran 
in January 2005 and March 2006, the Board finds that VA was 
not required to comply with the notice and duty to assist 
provisions set forth in 38 U.S.C.A. §§ 5103 and 5103A and 
38 C.F.R. § 3.159 because, as discussed below, there is no 
legal basis for the veteran's claim.  Accordingly, no further 
notification and/or assistance are required.  VAOPGCPREC 5-
2004 (June 23, 2004).  

The Veteran has claimed service connection for an "eye 
condition."  He alleges that he was told by doctors while in 
service that he had a scar on his right and that he should 
have been prescribed glasses while in service to take the 
pressure off the bad eye.  He claims that his eye condition 
was worsened by the strain to his eyes from dealing in close 
work with electronics while in the Navy, which is the cause 
of the problems he experiences today.

A review of the service treatment records fails to 
corroborate the Veteran's allegations of a finding of a scar 
on his right eye or that he had any eye problems during 
service or at separation from service.  The Veteran's service 
entrance examination revealed the Veteran had 20/30 visual 
acuity bilaterally corrected to 20/30 in the right eye and 
20/20 in the left eye.  In addition, on separation 
examination in August 1966, no abnormality was found with 
respect to the Veteran's eyes or vision.  Vision testing at 
that time showed he had 20/20 visual acuity bilaterally 
without correction.  Based on the service treatment records, 
therefore, the Veteran had at most a refractive error during 
service.

Post-service private treatment records from September 1980 to 
December 2000 show that the Veteran has been diagnosed to 
have bilateral compound hypermetropic astigmatism, 
anisometropia and/or presbyopia.  No notation is found of a 
scar on the Veteran's right eye.  Presbyopia is a visual 
condition that becomes apparent especially in middle age and 
in which loss of elasticity of the lens of the eye causes 
defective accommodation, and inability to focus sharply for 
near vision.  McNeely v. Principi, 3 Vet. App. 357, 364 
(1992).  Anisometropia is defined as "a difference in the 
refractive power of the two eyes."  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 86 (28th ed. 1994).  Astigmatism is 
defined as an "unequal curve of the refractive surfaces of 
the eye."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 151 
(28th ed. 1994).   A compound hypermetropic astigmatism is 
defined as an "astigmatism in which all meridians are 
hyperopic, both principle meridians having their foci behind 
the retina."  Id.  All these diagnosed eye conditions, 
therefore, relate to defects relating to refraction of the 
eye.  

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) and 4.9; see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  As all of the current 
diagnosed eye conditions the Veteran has are refractive 
errors of the eye, service connection for these conditions is 
precluded by law.  Consequently, the Veteran's claim must be 
denied because he does not have an "eye condition" subject 
to service connection as a matter of law.

III.  Lung Disorders

In this decision, the Board grants service connection for 
asbestosis and lung cancer, which represents a complete grant 
of the benefits sought on appeal.  Thus, no discussion of 
VA's duty to notify and assist is necessary.

The Veteran has claimed service connection for asbestosis and 
lung cancer as related to exposure to asbestos in service.  
The Veteran reported that he was exposed to asbestos in 
barracks, in doing wood work and rewiring on planes and from 
insulation.  

The Board notes that the RO has not actually adjudicated a 
claim for service connection for lung cancer; however, such a 
claim is reasonably raised by the record as the Veteran 
submitted with his original claim evidence of a diagnosis of 
lung cancer and asbestosis (the condition stated on the 
claims form).  In addition, evidence developed by the RO 
relates to the Veteran's lung cancer.  (See report of VA 
examination from September 2004 and report of VA medical 
opinion from July 2008.)  Thus, the Board finds that a claim 
for service connection for lung cancer has been raised and is 
properly before it.  See Clemons v. Shinseki, No. 07-0558 
(U.S. Vet. App. Feb. 17, 2009) (Although the Veteran's claim 
identifies a specific diagnosis, it cannot be a claim limited 
only to that diagnosis, but must rather be considered a claim 
for any related disability that may reasonably be encompassed 
by several factors including:  the claimant's description of 
the claim; the symptoms the claimant describes; and the 
information the claimant submits or that the Secretary 
obtains in support of the claim.).  As the Board grants the 
Veteran's claims for service connection for his lung 
disorders claimed as due to exposure to asbestos in service 
for the reasons set forth below, remand for specific 
adjudication of his claim for service connection for lung 
cancer is not warranted.

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  However, in 
1988, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988) (now included in VA Adjudication 
Procedure Manual, M21-1MR, §§ IV.ii.1.H.29 and IV.ii.2.C.8.d 
(Sept. 29, 2006)).  Also, an opinion by VA's Office of 
General Counsel discussed the development of asbestos claims.  
VAOPGCPREC 4-00.

VA must analyze the claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1MR, 
§ VI.ii.1.H.29.a.  An asbestos-related disease can develop 
from brief or indirect exposure to asbestos.  Id. 

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. 
App. 120, 124-125 (1997) (while holding that the veteran's 
claim had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  With these claims, 
the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  M21-1MR, 
§ VI.ii.1.H.29.b.  

In this case, the record shows that the RO complied with 
these procedures.  Nevertheless, any deficiency in the 
development of his claims would not be prejudicial to the 
Veteran as the Board herein grants service connection for 
asbestosis and lung cancer, which represents a complete grant 
of the benefits sought on appeal.  

The Veteran served in the U.S. Navy from June 1952 to August 
1966.  His military occupational specialty was electronics 
technician.  Service personnel records show the Veteran 
served two years at the U.S. Naval Station in Rota, Spain.  
The RO conceded that it is probable that the Veteran was 
exposed to asbestos during his military service.  Given the 
circumstances of the Veteran's service and his reported in-
service exposure, the Board agrees.

Having conceded exposure in service to asbestos, the question 
remains whether the Veteran's lung disorders are related to 
said exposure.  The Veteran submitted medical evidence 
consisting of a September 2000 chest x-ray report and a 
November 2000 pathology report.  The September 2000 chest x-
ray report indicates there were primary s and secondary t 
sized opacities involving four lower lung zones, profusion 
1/1.  The impression was bilateral interstitial fibrosis 
consistent with asbestosis.  The report also indicates that 
the findings were very suspicious for cancer in the left 
midzone.  The November 2000 pathology report indicates that 
the Veteran underwent resection of the left upper lobe and 
interlobar node on October 31, 2000.  Examination of the 
specimens was positive for squamous cell carcinoma.  

At a VA examination conducted in September 2004, the Veteran 
reported having in-service exposure to asbestos while working 
on insulation and old buildings.  He also reported post-
service exposure while working in construction for 
approximately 31 years.  Sometime in 2000, he developed a 
cough and went in for a physical.  Chest x-ray revealed a 
spot, which was lung cancer.  He underwent left lung 
resection.  A July 2004 CT scan of the chest was reported as 
negative.  The Veteran also reported a 30 years history of 
smoking, quitting in 2000.  The examiner's assessment was 
lung cancer with history of asbestos exposure for nearly 30 
years, status post left lung surgery.  The examiner did not 
provide an opinion as to whether the Veteran currently had 
asbestosis or whether his lung cancer was related to in-
service exposure to asbestos.

In July 2008, the RO forwarded the Veteran's claims file to a 
VA physician for a medical opinion as to whether the 
Veteran's lung cancer is related to exposure to asbestos in 
military service.  After reviewing the evidence in the claims 
file, the physician opined that the Veteran's squamous cell 
lung cancer that subsequently developed from his asbestosis 
is at least as likely as not caused by his exposure to 
asbestos in service.

It is clear from the September 2000 chest x-ray that the 
Veteran was found to have bilateral interstitial fibrosis 
consistent with asbestosis.  There is no medical evidence 
contradicting this diagnosis.  Although the Veteran reported 
at the September 2004 VA examination that a July 2004 CT scan 
of the chest was negative, it is clear that he was reporting 
that it was negative for lung cancer.  It is not so clear 
that the Veteran was reporting it was negative for 
asbestosis.  The September 2004 VA examiner did not conduct 
any diagnostic testing for asbestosis nor did the RO seek to 
obtain the July 2004 CT scan report to confirm that it was 
negative for asbestosis or any condition consistent 
therewith.  Thus, the Board finds that the evidence supports 
the conclusion that the Veteran currently has asbestosis.  
Furthermore, there is no question as to the fact that the 
Veteran had lung cancer and is status post left upper lobe 
resection.

Moreover, the Board finds that the evidence is at least in 
equipoise as to whether the Veteran's asbestosis and lung 
cancer are related to exposure to asbestos in service.  The 
Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Although the Veteran reported at the September 2004 VA 
examination that he had post-service occupational exposure to 
asbestos, it is also probable that he had in-service exposure 
to asbestos and such exposure has been conceded.  There is no 
evidence as to whether the Veteran's asbestosis is due to the 
in-service exposure versus post-service exposure.  Thus, the 
evidence is in equipoise and reasonable doubt is resolved in 
the Veteran's favor.  As for the Veteran's lung cancer, the 
Board finds that the July 2008 VA physician opined that it 
subsequently developed out of his asbestosis and is likely 
related to the in-service exposure to asbestos.  Thus, the 
evidence supports a finding that the Veteran's asbestosis and 
lung cancer are related to asbestos exposure in service.

For the foregoing reasons, service connection for asbestosis 
and lung cancer as related to exposure to asbestos in service 
is granted.  






ORDER

Entitlement to service connection for an eye disorder is 
denied.

Entitlement to service connection for asbestosis is granted.

Entitlement to service connection for lung cancer is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


